Title: To James Madison from James Leander Cathcart, 4 June 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


4 June 1801, Leghorn. No. 7. Explains why, departing Tripoli, he sailed to Leghorn [where he arrived 2 June] rather than Tunis: he feared attacks from Tripolitan cruisers, believed communications from Europe to U.S. more direct, and hoped at Leghorn to determine the reaction of Swedish crown to pasha’s demand of tribute. Renders account of financial transactions since 14 May, complaining of corruption in consular circles at Tripoli, and reports that he entrusted American affairs there to Danish consul, Nissen. Encloses copies of note he sent British consul McDonogh and one received from Nissen upon his departure. Reports landing at Malta to circulate letters warning U.S. ships of Tripolitan declaration of war. Recounts details of escape from Tripoli and describes his ship’s being boarded and pillaged off Sicily by hostile Tunisians. Also encloses copy of letter addressed to Appleton.
  

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (CSmH: Eaton Papers); FC (NN: Cathcart Papers). RC 9 pp.; addressed to Marshall; docketed by Wagner as received 26 Sept. Abridged version printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:479. Enclosure no. 1 is a copy of Cathcart to McDonogh, 15 May 1801 (1 p.), castigating McDonogh for not forwarding Cathcart’s letters. Enclosure no. 2 is Nissen’s agreement of 21 and 22 May 1801 to act on Cathcart’s behalf in collecting his loan of 1,929 piasters to Leon Farfara and Firmato Abram Serusi (1 p.; in Italian and French). Enclosure no. 3 is Cathcart to Appleton, 2 June 1801 (4 pp.), discussing strength of Tripolitan naval forces and dire consequences of capture.



   
   A full transcription of this document has been added to the digital edition.

